The opinion of tbe Court was delivered by
Watkins, J.
Upon information tbe accused was charged with an assault by wilfully shooting at one Robert Lee; and from a verdict of “guilty,” rendered on the 22d of January, 1886, he prosecutes this appeal.
On Motion to Dismiss.
In this Court a motion is made to dismiss the appeal upon the ground that same was granted on the 30th day of January, 1886, returnable in ten days, and tbe transcript was not filed until tbe 26th of February, 1886.
It is required by tlie terms of section 4 of act 30 of 1878, that appeals in criminal oases shall be made returnable to this Court within ten days after granting the order of appeal, wherever the same may be in session.
Tbe indorsement of tlie cleric of this Court shows tbe transcript of appeal was only filed February 26, 1886; and, therefore, not within tbe delay provided by law.
In State vs. Butler, 35 Ann. 392, this Court said: “ By not filing tbe transcript on tbe return day, or within three judicial days following it, and by not seasonably applying for an extension within which- to file it, and not filing it in time, tbe defendant must be considered juris el de jure as having- abandoned it.”
The minutes of the court appertaining to the appeal are as follows : vix: “ Motion filed and granted, for a suspensive appeal from the above, sentence, and judgment made returnable before the Supreme Court bolding sessions in New Orleans, within ten days, according to law.”
*465The fault is imputable to tbe appellant. His case does not come within the provisions of act 531 of 1839, now section 36 of Revised Statutes.
It is, therefore, ordered, adjudged and decreed, that the appeal herein taken be dismissed.